ATTACHMENT C
 

mye e

 

Rt % omg bry “34 C "19,
NO NLAY ey y ‘y
ueapeny puny my pag Mg PL

oyp wo hamming fo hap ypuccy) oyp 0 pune PY ys f? VUfy
eyp 12 coucpraonege pohng, op ma ctype, Peng: PYG 1” “Gs
cpurroscyy dasrurepserpfe miorucyy pw tobeppevigs YY pS AY? Weor”

ama jo anjayangy
ale MUEG

A EE TEE TRE oe
ee CT EO A
Lhe eA a eee minotae <a fT i

 

 
 

3 C S1IOOWOS JO LNSJONALNY3dNsS

TWdlONled NOSHSdHIVHD SSLLINNOD IOOHOS

a NT ory

“g00Z ‘amp jo Greg iaszniy sly ‘qaysoauonge ye uamg)

   

sit of Qaypyua arojzaraly a1 que uoiyRngrig) 40}
gapusaad Age yo asanop aly gazapchuos fpaopsnjsyes seeg

nae murg
RUD, sappap s4p

 
mp WEP PG “pony tye Pemesfo
UES US) YG (am PUPAE ‘Diouf OUI Ae |

7;

Yo) pow oommogg) yhapuary PPPoA
WO P2909 $9 Pyvoguany>

9008 GE} Ps
Mparpojg) «ug Pung Polya; 2p PR) papenpuy uaeg WY
TE: ee
my seyfnia? HY
TYG) US PUTS PUG
—— Ne WO

POT ae ea ae nat ea ee x

 
ae
ar Peas SU Ly
Fe cee eee ee

 

 

[JOB 40Uu0}f

Jooyrs yBupy, 1ayJ0sUoOYy,

 
